IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


RONNY J. WESTERFIELD,                  : No. 7 WM 2015
                                       :
                    Petitioner         :
                                       :
                                       :
             v.                        :
                                       :
                                       :
FAYETTE COUNTY COMMON PLEAS            :
COURT,                                 :
                                       :
                    Respondent         :


                                    ORDER



PER CURIAM

      AND NOW, this 20th day of February, 2015, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus and/or

Extraordinary Relief is DENIED.